DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on Jan. 24, 2022 in which claims 1, 8 and 15 are amended. Thus, claims 1-20 are pending in the application. 
			 
Claim Rejections - 35 USC § 101
2.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 8 and 15.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
a device, timing information associated with a user interaction during a transaction, wherein the user interaction is associated with a user engaging in the transaction using a transaction account and a transaction device to access the transaction account, wherein the timing information includes one or more timestamps associated with a plurality of phases associated with the user interaction and wherein each phase, of the plurality of phases, is associated with the user inputting authentication information associated with the transaction account; receiving, by the device, transaction device information associated with the transaction device; generating, by the device and based on the timing information, a transaction interaction signature associated with the user interaction, wherein generating the transaction interaction signature comprises: translating the one or more timestamps to data points, determining values of the data points based on a type of phase associated with a timestamp, of the one or more timestamps, and combining the data points to form the transaction interaction signature, wherein the transaction interaction signature comprises a plurality of pulses, wherein each pulse, of the plurality of pulses, corresponds to a particular phase, of the plurality of phases, and wherein a length of the transaction interaction signature corresponds to a duration of the user interaction; identifying, by the device and based on the transaction device information, a set of reference signatures in a reference signature data structure, the reference signature data structure includes a plurality of reference signatures associated with other user interactions involving the transaction account, wherein the set of reference signatures are reference signatures, of the plurality of reference signatures, that are mapped to the transaction device information; determining, by the device, that the transaction interaction signature is associated with a reference signature of the set of reference signatures, wherein the reference signature is associated with an authorized user of the transaction account; determining, by the device and based on the transaction interaction signature being associated with the reference signature, that the user interaction was performed by the authorized user of the transaction account based on whether a threshold portion of the transaction interaction signature matches the reference signature; and performing, by the device and based on determining that the user interaction was performed by the authorized user, an action associated with the transaction or transaction account. These limitations (with the exception of italicized portions), under the broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as fundamental economic principles or practices (Authenticating a user is a fundamental economic practice) and Commercial or legal interactions (processing a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction) as per updated October 2019  The claim also recites a device, a transaction device, a transaction interaction signature and a reference signature data structure which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a device, a transaction device, a transaction interaction signature and a reference signature data structure, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a device, a transaction device, a transaction interaction signature and a reference signature data structure result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a device, a transaction device, a transaction interaction signature and a reference signature data structure to be generic computer elements (see Fig. 1B, Fig. 1C, [0039], [0067]). A reference signature data structure is a generic database where data can be stored. Hence, the additional a device, timing information associated with a user interaction during a transaction, wherein the user interaction is associated with a user engaging in a transaction using a transaction account and a transaction device to access the transaction account; receiving, by the device, transaction device information associated with the transaction device amount to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a device, a transaction device, a transaction interaction signature and a reference signature data structure are recited at a high level of generality in that it (Step 2B: NO). 
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-7, 9-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claim 2, the steps, “wherein the timing information and the transaction device information are received from the transaction device”, under the 
In claim 3, the steps, “wherein the user interaction includes a swipe of a transaction card and the timing information includes: a timestamp associated with a beginning of the swipe, and a timestamp associated with an end of the swipe”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 4, the steps, “wherein the user interaction includes providing a user input associated with providing a personal identification number for the transaction account and the timing information includes: timestamps for individual actions involving an input component of the transaction device that is used to provide the personal identification number”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 5, the steps, “wherein the user interaction includes providing a user input associated with providing a hand signature to authenticate the user and the timing information includes: timestamps for individual actions involving an electronic signature pad of the transaction device that is used to provide the hand 
In claim 6, the steps, “wherein the authorized user is a first authorized user of a plurality of authorized users associated with the transaction account, and wherein the reference signature is a first reference signature of a plurality of reference signatures that are associated with corresponding ones of the plurality of reference signatures”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7, 14 and 20, the steps, “wherein performing the action comprises at least one of: sending, to the transaction device, an authorization to authorize the transaction, bypassing performance of an examination of a fraud analysis of the transaction, or flagging, in a transaction log maintained for a fraud analysis of the transaction account, the transaction as being performed by the authorized user.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 9, the steps, “wherein the first user interaction is one of a plurality of reference user interactions and the first transaction is one of a plurality of 
In claim 10, the steps, “wherein the reference signature is generated according to timestamps associated with first individual actions performed by the authorized user during the first user interaction, wherein the timestamps of the first individual actions are included in the first timing information, and wherein the transaction interaction signature is generated according to timestamps of the second timing information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 11, the steps, “wherein the authorized user is determined to be authorized to use the transaction account based on a verification process associated with the first transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 12, the steps, “wherein the reference signature is associated with at least one of: a type of the first user interaction and the second user interaction, a 
In claim 13, the steps, “wherein both the first user interaction and the second user interaction include at least one of: the user swiping a transaction card through a card reader, wherein the transaction card is associated with the transaction account; the user entering a personal identification number via an input component; or the user providing a signature via an electronic signature pad”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 16, the steps, “wherein the transaction interaction signature is generated based on a timestamp associated with a beginning of the user interaction and a timestamp associated with an end of the user interaction, wherein the transaction interaction signature corresponds to a duration of the user interaction and the reference signature corresponds to a reference duration corresponding to an average duration of previous user interactions performed by the user during previous transactions, wherein the transaction interaction signature is determined to be associated with the reference signature based on the duration of the user 
In claim 17, the steps, “wherein at least one of: the timestamp of the beginning of the user interaction corresponds to a time at which a first bit of the transaction card is read by the transaction device and the timestamp of the end of the user interaction corresponds to a time at which a last bit of the transaction card is read by the transaction device, the timestamp of the beginning of the user interaction corresponds to a time at which a first user input, associated with the user authentication information, is provided to the transaction device, and the timestamp of the end of the user interaction corresponds to a time at which a last user input, associated with the user authentication information, is provided to the transaction device, or the timestamp of the beginning of the user interaction corresponds to a time at which is the hand signature is started using an electronic signature pad of the transaction device, and the timestamp of the end of the user interaction corresponds to a time at which the hand signature is completed via the electronic signature pad of the transaction device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity 
In claim 18, the steps, “wherein the timing information includes timestamps of individual actions of the user during the transaction, and wherein the reference signature is generated based on timestamps of individual actions of the authorized user during a previous transaction involving the transaction account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 19, the steps, “wherein the reference signature is compared with the transaction interaction signature based on at least one of: a type of the transaction device, or an entity associated with the transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to 

Response to Arguments
3.       Applicant's arguments filed dated 01/24/2022 have been fully considered but they are not persuasive due to the following reasons:    

4.       With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1 (pages 13-14), Applicant states that, “the claims do not recite an abstract idea.”
Examiner respectfully disagrees and notes that the amended limitations of claim 1 recite a method for authenticating a user based on a user interaction 
5.       With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2 (pages 14-16), Applicant states that, “The Claims Integrate the Alleged Abstract Idea into a Practical Application.”

•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
       In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. As explained in the 101 analysis above in the rejection, the various limitations of claim 1 are either abstract in nature or amount to insignificant extra-solution activity. The 35 U.S.C. 101 rejection presented above clearly identifies various limitations which amount to SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim new abstract idea is still an abstract idea).  The specification describes the additional elements of a device, a transaction device, a transaction interaction signature and a reference signature data structure to be generic computer elements (see Fig. 1B, Fig. 1C, [0039], [0067]). A reference signature data structure is a generic database where data can be stored. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 

6.     Amendments filed on January 24, 2022 have overcome the current prior art of record.  No art rejection will be presented at this time.

                                      Prior Art made of Record
7.     The following prior art made of record and not relied upon is considered pertinent: 
      Sorenson, U.S. 2016/0247219 A1 discloses an interactive transaction system where a terminal, located inside the physical merchant store adjacent or in proximity to a merchandise display, comprises a touch screen device, associated with the product category, configured to present a subset of products within the product category, the subset of products within the product category being determined according to an algorithm that may take into account a profile of a shopper interacting with the terminal, a location of the terminal inside the physical merchant store, and products that are located in proximity to the terminal.

Conclusion
8.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/B.D.S./
Examiner, Art Unit 3693                                                                                                                                                         

February 17, 2022

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693